By the Court.
The deceased employee was engaged principally in doing repair work on machines in various parts of the State, his travelling expenses being paid by bis insured employer. He was being taken by a friend in his automobile from doing such repair work when by reason of some accident on the highway he received fatal injuries.
The Industrial Accident Board, affirming and adopting *441the decision of the single member, rightly held on the governing authority of Hewitt’s Case, 225 Mass. 1, that the petitioner was not entitled to compensation under the workmen’s compensation act.

Decree affirmed.